Citation Nr: 1018394	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for callosities of the left foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for callosities of the right foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a sinus condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee injury.

9.  Entitlement to an effective date prior to September 17, 
2007, for the grant of service connection for left foot 
callosities.

10.  Entitlement to an effective date prior to September 17, 
2007, for the grant of service connection for right foot 
callosities.

11.  Entitlement to an effective date prior to September 17, 
2007, for the grant of service connection for 
gastroesophageal reflux disease with gastritis (GERD).

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1971 and from May 1974 to March 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from August 2007, December 2007, and 
September 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which 
denied the benefits sought on appeal.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left knee injury and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Callosities of the left foot are not shown to be 
analogous to a moderately severe foot injury.  The Veteran 
had tenderness on the plantar aspect of the 
metatarsophalangeal joints bilaterally with evidence of 
abnormal weightbearing resulting in decreased mobility, pain, 
and problems with lifting and carrying

2.  Callosities of the right foot are not shown to be 
analogous to a moderately severe foot injury.  The Veteran 
had tenderness on the plantar aspect of the 
metatarsophalangeal joints bilaterally with evidence of 
abnormal weightbearing resulting in decreased mobility, pain, 
and problems with lifting and carrying

3.  The Veteran's hypertension is not etiologically related 
to active service.  

4.  A diagnosed heart condition is not etiologically related 
to active service.  

5.  The Veteran does not have a diagnosed sinus condition.

6.  A back condition, to include degenerative disc disease of 
the lumbar spine, is not etiologically related to service. 

7.  The Veteran does not have bilateral hearing loss that 
constitutes a disability for VA purposes.

8.  A claim for service connection for a bilateral foot 
disability, and a gastrointestinal disorder was received by 
the RO in September 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for callosities of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5284 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for callosities of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5284 (2009).

3.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  A heart condition was not incurred in or aggravated by 
active service and arteriosclerosis may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5.  A sinus condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

6.  A back condition was not incurred in or aggravated by 
active service nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

8.  The criteria for assignment of an effective date prior to 
September 17, 2007, for the award of service connection for 
GERD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

9.  The criteria for assignment of an effective date prior to 
September 17, 2007, for the award of service connection for 
callosities of the left foot have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).

10.  The criteria for assignment of an effective date prior 
to September 17, 2007, for the award of service connection 
for callosities of the right foot have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2009 and September 2007 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  These 
letters also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A January 2008 letter provided the Veteran 
with pertinent laws and regulations pertaining to a TDIU 
claim.

A February 2008 VCAA letter addressed the Veteran's claims 
for an earlier effective date for service connection.  
Earlier effective date claims are generally considered to be 
"downstream" issues from the original grants of service 
connection if appealed from that initial grant of service 
connection. VA's General Counsel has promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claims involving such downstream 
issues is not required when the Veteran was provided adequate 
VCAA notice following receipt of the original claim. 
VAOPGCPREC 8-2003.

The Veteran's service treatment records, VA treatment 
records, VA examinations, and Social Security Administration 
(SSA) medical records have been associated with the claims 
file.  The Board notes specifically that the Veteran was 
afforded VA examinations to address his claimed back 
condition, bilateral hearing loss, and callosities of the 
left and right feet.  38 C.F.R. § 3.159(c)(4) (2009).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are predicated on a review of the claims folder and 
medical records contained therein; contain a description of 
the history of the disability at issue; document and consider 
the Veteran's complaints and symptoms; fully addresses the 
relevant rating criteria; and contain a discussion of the 
effects of the Veteran's service-connected disabilities on 
his occupational or daily activities. 

The Veteran was not provided a VA examination to address his 
claimed hypertension, heart condition, and sinus condition.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary to address the Veteran's hypertension, heart 
condition, or sinus condition.  As the Board will discuss 
below, service treatment records do not reflect hypertension, 
a heart condition, or a sinus condition in service.  The 
Veteran does not have a currently diagnosed sinus-related 
disability; and there is no evidence of record which 
indicates that there may be a nexus between the Veteran's 
heart condition and/or hypertension and service.  Absent 
evidence that indicates that the Veteran has a current 
claimed disability related to symptoms in service, the Board 
finds that a VA examination is not necessary for disposition 
of the Veteran's service connection claims.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1.  Increased Rating for Right and Left Foot Callosities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran is currently rated under Diagnostic Code 5299-
5284 for callosities of the left foot and the right foot.  38 
C.F.R. § 4.71a (2009).  A specific diagnostic code does not 
exist which sets forth criteria for assigning disability 
evaluations for the exact disability for which service 
connection has been established.  When an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disability as to which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2009).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most 
closely identifies the part, or system, of the body involved 
and adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27(2009).    

Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2009).  The Board notes that words such as "severe" and 
"moderate" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2009).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2009).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

An October 2007 VA examination included a review of the 
claims file.  The Veteran reported having calluses below the 
metatarsophalangeal (MTP) joints bilaterally.  He wore 
cushioned inserts in the shoes which helped with pain and 
discomfort.  Despite this, he reported that he continued to 
have bilateral foot pain as well as some mild swelling.  The 
Veteran reported that he was able to stand for up to one to 
two hours.  He reported having functional limitations with 
respect to walking due to his back condition, but not his 
bilateral foot condition.  The Veteran also had some diabetic 
peripheral neuropathy.  He reported that he had his calluses 
treated and pared approximately every two months.  He 
reported that the calluses were becoming more persistent and 
required more frequent trimming.  The Veteran had no history 
of foot-related hospitalization, surgery, trauma, or 
neoplasm.  There was no joint disease.  The Veteran was 
functionally limited to standing up to one hour.  His back 
limited walking prior to his foot condition.  The Veteran had 
padded inserts in his shoes for his callouses.  

A physical examination reflects tenderness on the plantar 
aspect of the MTP joints bilaterally.  The Veteran had 
callouses on the planter aspect of the MTP joints 
bilaterally.  There was evidence of abnormal weightbearing.  
The Veteran did not have hammertoes, hallux valgus or 
rigidus, pes cavus or clawfoot, malunion or nonunion of the 
tarsal or metatarsal bones, flatfoot, muscle atrophy, or 
other foot deformity.  He had 0 to 80 degrees dorsiflexion 
bilaterally, and 0 to 25 degrees plantar flexion bilaterally.  
He had normal range of motion in all other joints of the 
foot.  There was no indication of painful motion, swelling, 
weakness, instability, or foot malalignment.  There were no 
objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss in range-of motion 
with repetitive use.  The examiner could not express, without 
resorting to speculation, additional limitation due to 
repetitive use during a flare up.  The Veteran was diagnosed 
with bilateral foot callosities.  The examiner found that 
callosities would have significant effects on occupational 
activities due to decreased mobility, pain, and problems with 
lifting and carrying.  The examiner stated that the Veteran's 
foot callosities would have no effect on traveling, feeding, 
bathing, dressing, toileting, and grooming; a mild effect on 
chores, exercise, and driving; and a moderate effect on 
shopping, sports, and recreation.    

VA treatment records dated in 2007 and 2008 show that the 
Veteran was seen in the podiatry clinic every three months 
for debridement of mycotic toenails and paring of calluses 
beneath the second metatarsophalangeal joint bilaterally.  
The Veteran reported improvement with accomodative orthotics.  

The Veteran's was assigned a 10 percent evaluation for each 
foot under Diagnostic Code 5284 based on symptoms analogous 
to a moderate foot injury.  In that regard, the Veteran's 
callosities are shown to result in tenderness on the plantar 
aspect of the MTP joints bilaterally, with evidence of 
abnormal weightbearing.  His callosities were noted to result 
in decreased mobility, pain, and problems with lifting and 
carrying.  

The Board finds that a higher 20 percent evaluation is not 
warranted for either foot in this case in this cause, where 
callosities of the left foot and right foot are not shown by 
objective medical evidence to be analogous to a moderately 
severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The Veteran's callosities, as noted above, result in 
pain or tenderness on the plantar aspect of the MTP joints 
bilaterally.  However, they do not result in limitation of 
motion, painful motion, weakness, instability, or foot 
malalignment, as shown during the October 2007 VA 
examination.  The Veteran could only stand for up to one to 
two hours; however, functional limitations in walking were 
reportedly due to the Veteran's back condition, and not due 
to his feet.  VA treatment records show that the Veteran had 
his calluses paired ever three months, and other than that he 
was treated with accomodative orthotics.  The Board finds 
that the evidence as a whole does not indicate that the 
Veteran's callouses are analogous to moderately severe foot 
injury as described under Diagnostic Code 5284.  Therefore a 
higher evaluation is not warranted for callosities of the 
bilateral feet.  

A separate or higher evaluation is not available under other 
provisions of the diagnostic codes.  The Board notes that 
that Diagnostic Codes 5276 -5283 are not for application in 
the instant case.  In that regard, the October 2007 VA 
examination shows that there is no objective evidence of flat 
foot, weak foot, claw foot, anterior metatarsalgia, hallux 
valgus, hallux rigidus, hammer toe, or nonunion or malunion 
or the tarsal or metatarsal bones secondary to the Veteran's 
callosities of the bilateral feet. 

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). VAOPGCPREC 9- 
98 held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2009).  
However, the October 2007 VA examination shows that the 
Veteran does not have additional functional loss due to pain, 
fatigability, incoordination, pain on movement, or weakness.  

In light of the foregoing, the Board finds that an evaluation 
in excess of 10 percent is not warranted for callosities of 
the left foot.  An evaluation in excess of 10 percent is not 
warranted for callosities of the right foot.

2.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases (including 
hypertension, arteriosclerosis, arthritis, and sensorineural 
hearing loss) may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Hypertension and a Heart Condition

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to hypertension or a heart 
condition.  

VA treatment records dated in February 1984, from the 
Veteran's inpatient hospitalization for alcohol dependence, 
show that a February 1984 EKG was normal and chest x-rays 
were negative.  VA treatment records dated in 1994 reflect a 
diagnosis of hypercholesterolemia.  The Veteran continued to 
be followed for hypercholesterolemia. 

The earliest diagnosis of record of either hypertension or of 
a heart condition was in 2001.  VA and private treatment 
records show that the Veteran was admitted to the hospital 
after developing left-sided chest pressure and sharpness in 
March 2001.  The March 2001 treatment report from the Bryan 
LGH Medical Center shows that the Veteran had no prior 
cardiac history.  Risk factors for coronary disease noted in 
the report were as follows: "Chronic tobacco abuse, smoking 
1 1/2 packs per day for the past 35 years.  He states that 
his cholesterol was approximately 190 one week ago.  He has 
known insulin-dependant diabetes mellitus since 1998.  His 
father had a myocardial infarction and subsequent coronary 
artery bypass graft surgery at the age of 65.  He denies 
history of hypertension."  The Veteran was diagnosed with 
new onset chest pain, probably unstable angina.  He was later 
diagnosed, during the course of his hospitalization, with 
coronary artery disease with several risk factors, including 
diabetes, a history of smoking, hyperlipidemia, and obesity.  
The Veteran had a stent placement and a cardiac 
catheterization.  

VA and private treatment records dated from 2001 to 2008 
reflect diagnoses of coronary artery disease, status post 
stent placement, multiple cardiac catheterizations, angina 
pectoris, and hypertension.  The Veteran's diagnosed heart 
conditions and hypertension are not, however, shown to have 
been incurred in service.  The record clearly shows that the 
Veteran's heart conditions and hypertension were first 
diagnosed in March 2001, 23 years after the Veteran's 
separation from service.  Medical evidence of record shows 
that the Veteran had no coronary history and no diagnosis of 
hypertension prior to March 2001.  There is no indication of 
a heart condition or hypertension in service, or shortly 
after the Veteran's separation from service.  There is no 
medical evidence of record which relates the Veteran's heart 
conditions, to include coronary artery disease, or 
hypertension to service.  

Hypertension and a diagnosed heart condition are not shown to 
have been incurred in service; hypertension and 
arteriosclerosis did not manifest within one year of the 
Veteran's separation from service; and such disabilities are 
not shown by competent medical evidence to be related to the 
Veteran's period of service.  Further, the Board acknowledges 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board finds that service connection for a 
heart condition is not warranted.  Similarly, service 
connection for hypertension is not warranted. 



Sinus Condition

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to a sinus 
condition.  The Board has reviewed the entire claims file.  
VA treatment records and SSA medical records do not reflect 
any treatment or diagnoses related to a current sinus 
condition.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  In the instant case, there is no current medical 
evidence of a sinus condition.  Therefore, the Board finds 
that service connection for a sinus condition is not 
warranted. 

Back Condition

Service treatment records show that the Veteran was seen in 
July 1971 two days after an automobile accident.  The Veteran 
was initially seen at an emergency room, and was released 
without treatment.  The Veteran had soreness the mid-lumbar 
region.  No further back complaints were noted in service 
treatment records or on entrance or separation examination 
reports.

VA treatment records reflect complaints of back pain since 
2007.  VA treatment records in 2007 show that he Veteran was 
initially treated with hydrocodone, but was later started on 
methadone for back pain.  The Veteran was considered for 
L5/S1 surgery in 2008.  Prior to 2007, VA and private 
treatment records do not reflect any back complaints, 
diagnoses, or treatment.  

The Veteran's claims file was reviewed in conjunction with a 
February 2008 VA examination.  The Veteran reported low back 
pain which was constant.  He also described lower extremity 
radiculopathy, primarily in the right leg.  The Veteran 
described being involved in a motor vehicle accident in 
service.  The VA examiner noted that service treatment 
records did confirm that the Veteran was seen in July 1971 
two days following a motor vehicle accident.  The Veteran's 
complaints at that time were pain to the knee as well as mild 
lumbar pain.  The Veteran reported, in addition to this 
incident, that he experienced episodes of low back pain over 
the years in service relating to his duties as a tank 
commander.  The Veteran reported that he first began seeking 
treatment for a spine condition approximately 18 months prior 
to the time of the VA examination.  The VA examiner noted 
that evidence of record was silent regarding a lumbar spine 
condition in the interim from the time of the Veteran's 
discharge until 18 months prior to examination.  Other than 
the 1971 motor vehicle accident, the Veteran had no history 
of trauma or other injury recorded as affecting the lumbar 
spine.  

A physical examination was completed and the findings were 
discussed by the VA examiner.  June 2007 x-rays and an August 
2007 MRI were reviewed.  X-rays revealed degenerative disc 
disease, worst at L5-S1, with facet hypertrophy and narrowing 
of the intervertebral foramina, and mild multilevel 
degenerative changes.  The MRI revealed mild degenerative 
changes in the lumbar spine, most prominent at L5-S1 where 
there was advanced degenerative disc disease with a diffuse 
disc bulge with resulted in mild bilateral neural foraminal 
narrowing.  The Veteran was assessed with lumbar spine 
degenerative disc disease with facet hypertrophy and 
narrowing of the intervertebral foramina and right lower 
extremity radiculopathy.  

The February 2008 VA examiner opined that the Veteran's back 
condition was less likely as not caused by or a result of 
military service.  The VA examiner provided a rationale for 
his opinion, stating that the Veteran was seen in July 1971 
two days following a motor vehicle accident.  His complaints 
at that time were pain to the knee as well as mild lumbar 
pain.  The Veteran described, in addition to this incident, 
episodes of back pain over the years while in service.  
However, the examiner found no other entries in service 
treatment records concerning the lumbar spine.  Further, the 
examiner found no private records of treatment for a back 
condition over the last number of years.  The Veteran 
reported that he first began seeking treatment for his spine 
condition approximately 18 months prior.  Evidence of record 
was silent regarding a lumbar spine condition from the time 
of the Veteran's discharge from active military duty until 
approximately 18 months prior the examination.  The VA 
examiner stated that other than the motor vehicle accident in 
1971, with a complaint of mild lumbar pain, the Veteran had 
no history of trauma or other injury recorded as affecting 
the lumbar spine.  Separation physicals did not note a lumbar 
spine condition.  The Veteran reenlisted in service following 
the 1971 motor vehicle accident.  There was no evidence of a 
lumbar spine condition upon reenlistment.  Given that the 
evidence of record reflects complaints of low back pain 
requiring treatment within only the past two years, and given 
that there were no records or documentation of an ongoing low 
back condition dating back to the time of active military 
service until more recently, the examiner opined that it was 
less likely than not that the Veteran's low back condition 
was due to or a result of military service.  

The Veteran has a current diagnosis of degenerative disc 
disease in the lumbar spine, with facet hypertrophy, 
narrowing of the intervertebral foramina, and right lower 
extremity radiculopathy.  The Veteran was seen in service for 
a single complaint of mild lumbar pain with no indication of 
a chronic disability at that time.  He also reported having 
episodes of back pain in service.  

The Board notes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  The Board 
finds that the Veteran's reports of episodes of back pain in 
service are both competent and credible.  However, the Board 
notes that the Veteran cannot provide a competent opinion 
regarding diagnosis and causation. 

In that regard, the February 2008 VA examiner opined that the 
Veteran's back condition was less likely as not caused by or 
a result of military service.  The Veteran's statements 
regarding back pain were considered in the VA examiner's 
opinion.  However, the VA examiner also considered, in 
rendering his decision, the lack of treatment for the 
Veteran's back complaints in service, the lack complaints 
shown at the time of the Veteran's separation examinations, 
and the lack of treatment between the time of the Veteran's 
separation from service and his initial treatment at VA, a 
period of approximately 28 years.  According to CAVC, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds 
that the February 2008 VA opinion provides the most probative 
evidence of record with respect to the etiology of the 
Veteran's diagnosed back condition.  The medical evidence 
reviewed and discussed by the examiner was factually 
accurate.  Based on all the evidence and on his expertise, 
the examiner provided a fully articulated opinion and 
provided sound reasoning for his conclusion.  In the present 
case, there is simply no medical evidence which shows that a 
currently diagnosed back condition is related the Veteran's 
complaints of back pain in service.  In light of the 
foregoing, the Board finds that service connection for a back 
condition is not warranted. 

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Service treatment records contain no complaints or diagnoses 
relating to hearing loss.  Audiological evaluations were 
completed at the time of routine examinations in February 
1968, December 1971, February 1974, and February 1978.  The 
Board notes that the Veteran's February 1968 audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left in each column and are not in parentheses.  Later 
audiometric results were reported in standards set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

On the February 1968 audiological evaluation for enlistment 
in February 1968, puretone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
0 (10)
5 (10)

On the December 1971 audiological evaluation associated with 
the Veteran a release from active duty examination, puretone 
thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
00
20
10
LEFT
15
15
00
20
15

On the authorized audiological evaluation in February 1974, 
associated with a Veteran release from active duty 
examination, puretone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NR
0
LEFT
5
0
0
NR
0



On the February 1978 separation audiological evaluation, 
puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
NR
20
LEFT
15
10
20
NR
15

VA treatment records show that the Veteran had an audiology 
consult in April 2003.  The Veteran reported exposure to 
noise from track vehicles, tanks, and the firing of weapons 
in service.  He indicated that he was not issued hearing 
protection at first, but indicated that he was issued hearing 
protection toward the end of his time in service.  After 
service, the Veteran reported that he worked in construction 
for ten years and that he drove a truck for three years.  The 
April 2003 VA audiology consult reflects puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
15
LEFT
15
10
0
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The VA audiologist stated that the Veteran's hearing was 
within normal limits bilaterally with the exception of mild 
loss at 600 and 800 Hertz.  Speech recognition was noted to 
be excellent bilaterally using the Maryland CNC word lists. 

A July 2007 VA examination included a review of the claims 
file.  The Veteran reported that he was an armored crewman in 
tanks while in the Army and he reported exposure to 
demolitions, small arms fire and artillery fire on a daily 
basis in the Marines.  As a civilian, the Veteran had most 
recently worked as a chef.  He denied recreational noise.   

On the authorized audiological evaluation in July 2007, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
25
25
15
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss described as normal to mild.  The VA examiner 
opined that it was not as likely as not that the Veteran's 
hearing loss was due to noise exposure while in the military.  
In this regard, the VA examiner noted that he Veteran had 
normal hearing on discharge, and he had normal hearing for VA 
rating purposes despite his history of noise exposure.  The 
VA examiner reasoned that exposure to either impulse sounds 
or continuous noise exposure could cause a temporary 
threshold shift.  He stated that this disappeared 16 to 48 
hours after exposure.  He stated that impulse sounds may also 
damage the structure of the inner ear resulting in an 
immediate hearing loss.  He stated that continuous exposure 
to loud noise could also damage the structure of the hair 
cells resulting in hearing loss.  If the hearing did not 
recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  He stated, since the damage 
is done when exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  

In the present case, the Veteran reported noise exposure in 
service and the Board finds that the Veteran's reports of 
noise exposure are credible.  However, the Veteran was not 
shown to have a hearing disability in service, and the 
Veteran's hearing loss does not currently amount to a 
disability for VA purposes.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the 
Veteran has a current diagnosis of sensorineural hearing 
loss, as shown by his VA examination and VA treatment 
records.  The Veteran has been issued hearing aids by VA.  
However, his hearing impairment does not meet the level of 
severity to be considered a disability under 38 C.F.R. § 
3.385 (2009).  The Board further notes, that the Veteran's 
current hearing impairment is not shown to be related to 
service.  In that regard, the July 2007 VA audiologist found 
that the Veteran's hearing loss was not as likely as not due 
to service, indicating, based on his audiometric findings of 
record, that the Veteran's hearing had recovered without 
permanent loss.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service. 
 
3.  Earlier Effective Date

The Veteran claims that he is entitled to an earlier 
effective date for the grant of service connection for left 
foot callosities, right foot callosities, and for GERD.

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  A "claim" is defined as a 
formal or informal communication, in writing, requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2009).  

The Veteran submitted an informal claim, received on 
September 18, 2007, requesting that the RO reopen claims for 
conditions found in his medical records, specifically 
identifying the following: "hearing loss, heart 
conditions/hypertension, back conditions, gastritis, sinus, 
foot condition, [and] left knee."  In December 2007, the RO 
granted service connection for left foot callosities, right 
foot callosities, and GERD, effective September 17, 2007, in 
accordance with the date of the Veteran's claim, though the 
Board notes that it appears that the claim was actually 
received on September 18, 2007.  In the present case, there 
are no documents on record filed prior to the September 17, 
2007 that can be construed as either a formal or informal 
claim for service connection for left foot callosities, right 
foot callosities, and/or GERD.  There is no correspondence 
filed by the Veteran or his representative, received prior to 
September 17, 2007, that identify a disability of the feet, 
callouses, or a gastrointestinal disorder.  Thus, there is no 
dispute as to the date of application for service connection.  
A claim for compensation was not received within one year of 
the Veteran's separation from service.  Therefore, the 
effective date for service connection would be the later of 
the date of receipt of claim or the date entitlement arose.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).

The record shows that the Veteran was diagnosed with 
callosities of the bilateral feet in service.  Service 
treatment records reflect symptoms of epigastric pain and 
persistent heartburn; the Veteran was diagnosed with GERD in 
1998.  Although the Veteran was diagnosed with left foot 
callosities, right foot callosities, and GERD prior to 
September 17, 2007, the effective date of service connection 
is determined by the date he filed his original claim with 
VA, and not the date entitlement arose.  Therefore, the claim 
for an earlier effective date of award must be denied as a 
matter of law.


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's callosities of the left foot and right foot have 
increased to warrant a higher rating evaluation.  

The record provides no competent and credible evidence 
showing that hypertension, a heart condition and a back 
condition were incurred or aggravated in service, 
hypertension, arteriosclerosis, and arthritis did not 
manifest within a year following the Veteran's separation 
from service, and no nexus has been established between the 
Veteran's current disabilities and his military service.  The 
Veteran does not have a currently diagnosed sinus condition, 
and he does not have bilateral hearing loss that constitutes 
a disability for VA purposes.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
Veteran has hypertension, a heart condition, a sinus 
condition, a back condition, or bilateral hearing loss 
etiologically related to active service.  

The criteria for assignment of an effective date prior to 
September 17, 2007, for the award of service connection for 
GERD, callosities of the left foot, and right foot have not 
been met.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial evaluation for callosities of the left foot, in 
excess of 10 percent is denied.

An initial evaluation for callosities of the right foot, in 
excess of 10 percent is denied.

Service connection for hypertension is denied.

Service connection for a heart condition is denied.

Service connection for a sinus condition is denied.

Service connection for a back condition is denied.

Service connection for bilateral hearing loss is denied.

The claim of entitlement to an effective date prior to 
September 17, 2007 for the award of service connection for 
callosities of the left foot is denied.

The claim of entitlement to an effective date prior to 
September 17, 2007 for the award of service connection for 
callosities of the right foot is denied.

The claim of entitlement to an effective date prior to 
September 17, 2007 for the award of service connection for 
GERD is denied.

REMAND

The RO previously considered and denied the Veteran's claim 
for service connection for a left knee injury in March 1984 
and May 2006 rating decisions.  In order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  Thus, VCAA notice 
must include an explanation of the meaning of both "new" and 
"material" evidence, and must describe the particular type of 
evidence necessary to substantiate any service connection 
elements found to be insufficiently shown at the time of the 
prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2009); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the present case, the RO did not provide the Veteran with 
VCAA notice addressing the Veteran's application to reopen a 
claim for service connection for a left knee injury based on 
new and material evidence.  The RO should address this VCAA 
notice deficiency on remand.

Additionally, the Board notes that since the issue of 
entitlement to a TDIU is inextricably intertwined with 
consideration of the claim of service connection for a left 
knee disorder (See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue)), it will be deferred pending final disposition 
of the request to reopen the claim for service connection for 
a left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) to address the Veteran's 
application to reopen a claim for 
service connection for a left knee 
injury.  Corrective VCAA notice must 
include an explanation of the meaning 
of both "new" and "material" evidence, 
and describe the particular type of 
evidence necessary to substantiate any 
service connection elements that were 
found to be insufficiently shown at the 
time of the prior final VA denial 
pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  After completion of the above and 
any additional development deemed 
necessary, any issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


